Opinion by
Judge Wilkinson, Jr.,
Petitioner’s claim for unemployment compensation benefits was denied initially by the Bureau of Employment Security (Bureau). A timely appeal was taken by petitioner and the referee held a hearing on December 29, 1977. On January 3, 1978 the referee issued his decision affirming the Bureau’s disallowance of the claim. This decision was mailed to petitioner. The last day for filing an appeal was January 18, 1978 but an appeal was not filed until March 7, 1978. After being notified, petitioner was afforded a hearing before a referee acting as a hearing officer for the Unemployment Compensation Board of Review (Board) limited to the issue of the timeliness of claimant’s appeal. Claimant, assisted by legal counsel, appeared and testified. On May 30, 1978 the Board made its determination that the claimant had not supplied a legally sufficient reason to justify the untimely appeal and therefore entered its order dismissing the appeal. This appeal from that order followed. We affirm.
The only explanation offered by petitioner was that he did not receive the referee’s decision mailed to him on January 3, 1978. The record shows it was not returned as undeliverable. The Board was entitled to rely on the presumption of regularity of the acts of administrative officials. Further, the record *260shows that the claimant’s attorney received a copy of the January 3, 1978 notice.
Accordingly, we will enter the following
Order
And Now, April 25, 1979, the order of the Unemployment Compensation Board of Review, Decision No. B-159634, dated May 30, 1978, dismissing claimant’s appeal as untimely is affirmed.